DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022, has been entered with the request for continues examination filed on August 18, 2022.
Applicant amended claim 21 and cancelled claims 27 and 28.  No new matter is entered.  Claims 21, 22 and 24 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (U.S. Publication No. 2015/0136232) in view of Etgar (U.S. Publication No. 2015/0340632).
With respect to claims 21, 22 and 24, Snaith teaches a device comprising, in order, a glass substrate coated with an FTO anode, a layer comprising compact TiO2, a layer comprising mesoporous TiO2, a perovskite film, a layer comprising Spiro-MeOTAD, which is (2,2’,7,7’-tetrakis-(N,N-di-p-methoxyphenylamine)9,9’-spirobifluorene)) and a silver layer.  Figure 1 and Paragraphs 207 and 455.
Snaith is silent as to whether the perovskite is ethylammonium lead triiodide.
However, Etgar, which deals with perovskites, teaches a lead triiodide perovskite, wherein the organic cation is ethylammonium.  Paragraphs 67, 101 and 105.  Etgar specifically teaches the R group is defined as an alkyl, which includes ethyl.  Paragraph 67.  Accordingly, RNH3, includes ethylammonium as a variation.  Paragraph 101.  The perovskite layer has a thickness between 10 nm and 100 microns.  Paragraph 112.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Snaith with Etgar is the simple substitution of one known element for another to obtain predictable results.  Snaith teaches a perovskite solar cell comprising a perovskite film.  Etgar teaches a perovskite solar cell, wherein the perovskite is selected from a number of different options.  Etgar further teaches one variation of the perovskite film is ethylammonium lead triiodide.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use ethylammonium lead triiodide as the perovskite film in Snaith’s device because Etgar teaches this to be an effective perovskite material for perovskite solar cells, meaning the modification has a reasonable expectation of success.
(4)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELI S MEKHLIN/Primary Examiner, Art Unit 1759